Citation Nr: 1601983	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  11-02 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for bladder cancer, claimed as due to Agent Orange exposure.

3.  Entitlement to service connection for colon polyps, claimed as due to Agent Orange exposure.

4.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to October 1971, to include service in the Republic of Vietnam.

This case comes to the Board of Veterans' Appeals (Board) from April 2009 and July 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In May 2015, the Veteran testified at a Board hearing at the RO.  The record was held open for 60 days following the hearing to provide additional time to submit evidence.  Later that month and in July 2015, the Veteran submitted additional evidence.  

The issues of entitlement to service connection for bladder cancer and colon polyps, and an initial compensable rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's low back disability, to include degenerative disc disease (DDD) of the lumbar spine, is related to active service.

CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a low back disability, to include DDD of the lumbar spine, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

In this case, the Veteran claims his current low back disability is related to two in-service injuries, the first while carrying ammunition and the second when he fell off a tank turret.  

The Veteran's service treatment records show that he was evacuated to a hospital with a diagnosis of a questionable fracture of the spine on October 1, 1971.  X-rays were negative and he was prescribed low back exercises and placed on a temporary profile for four weeks.  An October 30, 1971, separation examination showed a normal evaluation of the spine.

Post service, the record shows that the Veteran injured his low back in a motor vehicle accident in 1999.  A July 1999 private treatment note shows that an MRI revealed advanced degenerative disc disease at L4-5 and L5-S1 with evidence of severe lateral recess stenosis particularly on the left side.  In a January 2000 report, a private physician opined that the while the Veteran's disability was not caused by the accident, the disability had been aggravated by the accident.  

The Veteran was afforded a VA examination in May 2011.  He reported injuring his low back in service in 1968 lifting and stacking crates.  The examiner opined that it is less than likely that the Veteran's current low back disability is related to service.  The examiner noted that the October 1971 service treatment record showing a diagnosis of low back strain is the only pertinent medical record without follow-up for 40 years, which does not establish a longitudinal trend of subjective complaints or objective findings, and therefore a causal relationship cannot be established.  The examiner also noted that the separation examination dated 29 days later showed a normal spine, which suggests that the condition resolved by then.  The examiner commented that it is more than likely that an acute lumbar strain would resolve completely in a 20-year-old soldier.

At the May 2015 hearing, the Veteran indicated that he injured his low back in service while he was working in the ammunition storage depot in Germany, then again in Vietnam when he fell off the turret of a tank and was hospitalized for several days.  He indicated that he has had low back problems since the in-service injuries.  He also indicated that while he aggravated his low back after service in a motor vehicle accident and underwent surgery, the surgery resolved the acute condition due to that injury but the condition of his low back returned to as it was prior to surgery.

In a July 2015 letter, a private physician stated that he has been treating the Veteran for some time and opined that the Veteran's low back disability is more than likely related to military service, as the multilevel degenerative disc disease seen in the Veteran's case occurs at a higher rate in military personnel.  

Initially, the Board notes that the Veteran's first injury while working in the ammunition storage depot in Germany is not of record.  However, as his service separation form reflects that his military occupational specialty was an ammunition storage specialist, the Board finds credible his reported history of injury.  The second injury is documented in the service treatment records.  Thus, an in-service injury to the low back is not in question.  The only question is whether his current low back disability is related to either in-service injury.  In that regard, there are two competent medical opinions, one in favor of and one against the Veteran's claim.  

On the one hand, a VA examiner has opined that the Veteran's current low back disability is not related to service, stating that there is no evidence of any further treatment in service after the injury or for 40 years after discharge, and that an acute lumbar strain would resolve completely in a 20-year-old soldier.  However, the examiner did not address the in-service diagnosis of a possible fracture, which indicates a more serious injury.  There is also no indication that the examiner considered the Veteran's statements of having low back problems since service.  The Veteran, as a lay person, is competent to give evidence about observable symptoms such as low back pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  

On the other hand, a private physician has opined that the Veteran's low back disability is related to service, stating that the multilevel degenerative disc disease the Veteran has occurs at a higher rate in military personnel.  While the physician may not have reviewed the claims file, the Veteran's report of in-service injury as likely related to the physician is documented in the claims file, and the physician is the same physician who treated the Veteran in 1999, and thus has knowledge of the Veteran's condition since that time.  Also, while the first post-service evidence of a low back disability is in a July 1999 treatment note, MRI taken at that time revealed advanced degenerative disc disease, which indicates a much earlier date of onset, and a private physician opined in January 2000 that a back disability had been aggravated by 1999 automobile accident.  

Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that his low back disability, to include DDD of the lumbar spine, is related to active service.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for such disability is warranted. 


ORDER

Service connection for a low back disability, to include DDD of the lumbar spine, is granted. 


REMAND

The Veteran claims he developed bladder cancer and colon polyps as a result of exposure to Agent Orange and tear gas in service.  The medical evidence indicates that he was diagnosed with bladder cancer in February 1986 and colon polyps in July 2005.  He asserts that during his first tour in Vietnam he handled drums of Agent Orange and sprayed it, and tear gas, from helicopters.  

The Veteran's service separation form shows that he served two tours in Vietnam.  Thus, exposure to Agent Orange is presumed.  The only question is whether his disabilities are related to that exposure, or to tear gas.  As the Veteran's service personnel records may shed some light on the types of chemical exposures he had, an attempt to obtain them should be made.  While cancers of the bladder and colon are not recognized as diseases associated with Agent Orange exposure, the Veteran was exposed to Agent Orange in service and he subsequently developed bladder cancer and colon polyps.  In light of his statements indicating a potentially greater degree of exposure to Agent Orange as a handler and sprayer, he should be afforded a VA examination to obtain an opinion on the matter.  

With respect to the evaluation of the Veteran's hearing loss, he was last evaluated for the disability by VA in March 2009, over six years ago.  Moreover, in July 2015, the Veteran submitted a March 2014 VA audiology progress note indicating that his hearing loss may have worsened since that time.  Therefore, to properly adjudicate the claim for a higher initial rating, another examination should be scheduled.

Prior to the examinations, any outstanding medical records should be obtained.  The record contains VA treatment notes through March 2011.  Thus, any treatment notes since that time should be obtained.

Lastly, while the December 2010 statement of the case regarding the claims for service connection for bladder cancer and colon polyps and an initial compensable rating for hearing loss reflects that the notice of disagreement was received in July 2009, the document is not in the Veteran's electronic claims file.  Thus, the AOJ should attempt to locate it, to include asking the Veteran to submit a copy.

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to locate and upload onto the Veteran's claim file the notice of disagreement regarding the claims for service connection for bladder cancer and colon polyps and an initial compensable rating for bilateral hearing loss that was received in July 2009.  Ask the Veteran to submit any copy in his possession.

2.  Obtain the Veteran's service personnel records.

3.  Obtain any VA treatment records since March 2011.

4.  Then, schedule the Veteran for a VA examination to obtain an opinion on whether the Veteran's bladder cancer and colon polyps are related to service.  The examiner should review the claims file and note that review in the report.  The examiner should consider the Veteran's statements that he handled drums of Agent Orange and sprayed it, and tear gas, from helicopters during the first of his two tours in Vietnam.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bladder cancer and colon polyps were caused by presumed exposure to Agent Orange, or to tear gas, during service.  A rationale for all opinions should be provided.  

5.  Schedule the Veteran for a VA examination to determine the current severity of his bilateral hearing loss.  The examiner should review the claims file and note that review in the report.  The examiner should address how the Veteran's hearing loss impacts his activities of daily living, including his ability to obtain and maintain employment.  38 C.F.R. § 4.10 (2015); Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The examiner should also address whether the Veteran's hearing loss is productive of marked interference with employment.  38 C.F.R. § 3.321 (2015).

6.  Then, readjudicate the claims, with consideration of all the evidence added to the claims file since the issuance of the December 2010 and July 2013 statements of the case.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


